1. The first argued exception raises only the question whether the trial judge was required as matter of law to declare a mistrial due to the Commonwealth’s failure to furnish the defendant with a copy of the written pretrial statement of the witness Hughes where the Commonwealth’s failure to comply in that respect with the court’s pretrial order requiring the furnishing of any such statements was based on the police department’s having lost the statement in question. The answer is, "No.” 2. The judge did not abuse his discretion in denying the defendant’s motion for a new trial, particularly in light of his finding that the only allegedly newly discovered evidence of any particular relevance was not to be credited. See Commonwealth v. Dascalakis, 246 Mass. 12, 32-33 (1923); Commonwealth v. Robertson, 357 Mass. 559, 562 (1970).

Judgment affirmed.